Title: General Orders, [26 May 1800]
From: Hamilton, Alexander,North, William
To: 


[Plainfield, New Jersey, May 26, 1800]
A Return is to be immediately made of the names of the Men, specifying the Regiment to which they at present belong who were inlisted under the order of the 27th of January last, which derected, all future engagements to be made “for, & during existing differences between the United States & the French Republic, or for five years at the Option of the Government between the United States & the French Republic, or for five years at the Option of the Government.” The men so inlisted are not to be included in the rolls for pay for a longer period than the 14th of June next inclusive, nor are they to be discharged ’till further & particular Orders with respect to them shall be given, but are to be delivered with certificates of their enlistments, Arms and accoutrements, to the Senior Officer remaining in the service of the United States who may be on the ground at the time the reduction of the troops takes place, who is hereby directed to receive them. Such of the assistants by whatsoever denomination of the Inspector Genl, Adjutant Genl, Q M Genl, & paymaster General, who by Law have no allowance of forage in any capacity, are to be considered as entitled to forage for two horses when they actually have them. Supplies within this limit heretofore made, are approved, but no money is to be given in lieu of forage, which shall not have been furnished.
Wm. NorthAdj Genl
